Céeesdt::1 2evcOGIZDD Ommneaint:#43-4-Biksthct T0817 Paya OO aff 2B Pegs DHE 2

PETROLEUM PRODUCTS
SUPPLY AGREEMENT

This Agreement is made and
entered into thise2rol day of October,
2014, by and between STATE OFL
COMPANY with an address of
31366 North Highway 45,
Libertyville, Illinois 60048

 

For Recorder’s Use Only

 

(“Supplier”) and GRAYSLAKE
STOP & SHOP, LLC, with an address of 735 Belvidere Rd., Grayslake, IL 60030 (“Retailer”).

RECITALS

WHEREAS, GRAYSLAKE STOP & SHOP, LLC (“Tenant”) has entered into an Lease
(“Lease”) for the Premises commonly known as 735 Belvidere Rd., Grayslake, IL 60030 (“Premises”)
with BAPA, LLC AND PT, LLC (“Landlord”) to rent and use the Premises for the retail sales of

gasoline and allied petroleum products;

WHEREAS, the Retailer desires to purchase all its needs of gasoline and allied petroleum
products to be sold on the Premises from Supplier and Supplier desires to furnish the Retailer with all of

its needs of gasoline and allied petroleum products for the Premises;

NOW, THEREFORE, in consideration of the covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,

the parties agree as follows:

1. Supply of Petroleum Products. The Supplier shall furnish to Retailer a supply of
gasoline reasonable for its sales need, to the degree possible and the Retailer shall purchase its gasoline
supply exclusively from the Supplier. The Supplier shall make reasonable efforts to provide an adequate
supply. If the Supplier is unable to supply the Retailer’s reasonable needs of gasoline, and if the Retailer
shall be able to acquire a supply of gasoline from any other source, Retailer agrees to enable the
Supplier to purchase that gasoline for resale to Retailer at the cost and terms available to Retailer. The
Supplier shall charge the Retailer for each transport load of gasoline at Unbranded posted price, plus
$.0200 per gallon, plus federal excise tax, Federal Oil Spill Recovery Fee, state motor fuel tax,
underground storage tank tax, environmental impact fee, advertising fees from the oil company, freight,
prepaid state sales tax, and any county or city imposed taxes that are oD to be collected by

idl W ie ba

Page 1 of 12

EXHIBIT gi

 
Ca$e29612:20-08:RE3E9 Ronument4s-1 Bedi 2/08/27 /Pagege of ALB Rage byl RS

Supplier. State sales tax, county imposed motor fuel tax, and any other city or locally imposed tax on
sales shall be the sole responsibility of the Retailer. Retailer shall furnish Seller with satisfactory tax
exemption certificates where an exemption is claimed. To secure the present and future obligations of
Retailer to Supplier, Retailer shall provide Supplier with a Security Agreement on the inventory and
equipment of Retailer.

(A)

(B)

(C)

(D)

Delivery. Deliveries of said gasolines shall be made by Supplier on Retailer’s order
in single deliveries of not less than 8,500 gallons. However, if Retailer orders a single
delivery of less than 8,500 gallons, Retailer remains responsible for all costs of delivery,
including freight rate, for a delivery of 8,500 gallons. Supplier shall make deliveries
within 48 hours following receipt of Retailer’s order but need not make such deliveries
outside of normal business hours or on Sunday or holidays. Retailer agrees to purchase a
minimum of 50,000 gallons per month from Supplier and the failure to do so shall
constitute a default of the terms and conditions of this Supply Agreement.

Liabilities. | The obligation of the parties to deliver and receive gasoline hereunder
shall be suspended and excused (a) if Supplier is prevented from or delayed in producing,
manufacturing, transporting or delivering in its normal manner any gasoline hereunder or
the materials from which such gasoline is manufactured because of acts of God,
earthquake, fire, flood or the elements, malicious mischief, riots, strikes, lockouts,
boycotts, picketing, labor disputes or disturbance, compliance with any directive, order or
regulation of any governmental authority or representative thereof acting under claim or
color of authority; or (b) loss or shortage of any gasoline due to reasons beyond
Supplier’s reasonable control or (c) loss or shortage of any part of Supplier’s own or
customary transportation or delivery facilities due to reasons beyond Supplier’s
reasonable control; or (d) for any reason beyond Supplier’s or Retailer’s reasonable
control. Whenever such causes, in Supplier’s judgment, require restriction of deliveries,
Supplier reserves the right, in its discretion, to restrict deliveries to Retailer, whether or
not delivering to others.

Payments. All sums paid to Supplier shall be paid in lawful money of the United
States of America without discount at time of delivery or upon such other terms as
Supplier may from time to time require. All sums paid shall be applied first to the
payments of any outstanding obligation for product purchases, credit card chargebacks,
and/or repairs including all bills due to Supplier. Supplier may assess a reasonable
administrative fee upon retailer for payments that are returned or rejected for lack of
sufficient funds or for any other reason within Retailer’s control. All overdue sums owed
to Supplier will bear interest at the rate of 18% per annum or the highest rate permitted by
law, whichever is lower, from the date due until paid. Supplier expressly reserves the
right to initiate an Electronic Funds Transfer (EFT) payment system to satisfy all payment
obligations under this Paragraph 1 (Supply of Petroleum Products) and Paragraph 2
(Credit Cards).

Resale Provisions. Retailer agrees not to mix, substitute or adulterate said gasolines
with any other gasolines or materials. The primary business activity of Supplier is the
sale and distribution of petroleum products and it is the understanding of the Supplier and
Retailer that the Retailer will continue during the term of this Agreement to purchase all

Page 2 of 12 A
itial jl bp
CasG296i Lie iew1@EIadUARMEN4s: 1 Fikes sa/OAMn Rage? F sABHeaguryit (5+

(E)

(F)

(G)

(H)

(I)

cD)

oi

petroleum products at this location from the Supplier. In the event the Retailer mixes,
substitutes, or adulterates said petroleum products, at Supplier’s option, this Agreement
may be terminated upon five (5) days written notice to Retailer. The Retailer understands

this paragraph in its entirety and upon signing of the Agreement is in complete agreement
with all of the above.

Notice. All notices and demands required or permitted to be given hereunder shall
be deemed to be properly given if given in writing, delivered personally, by registered or
certified United States Mail, with postage prepaid and return receipt request, or by
reputable national overnight courier and addressed to the party to be notified at the
address set forth above or to such other address as any party hereto may from time to time
designate by notice in writing to the other party hereto). Any notices hereunder required
or permitted to be given to Supplier shall be deemed properly given and served when
deposited, postage prepaid, Registered or Certified, in the United States mail, personally
delivered, or sent by reputable national overnight courier and addressed to Supplier at
31366 North Highway 45, Libertyville, Illinois 60048.

Modification. This agreement may be modified or superseded by any and all
governmental laws and regulations enacted subsequent hereto pertaining to Energy
Allocation and Conservation, however hardships and forfeitures shall not be enforced
between the parties as a result.

Retailer’s Assignment. This Supply Agreement shall not be assigned by Retailer or
by operation of law without Supplier’s prior written consent, but otherwise shall be
binding upon and shall inure to the benefit of the parties, their heirs, their representatives,
successors and assigns, and it is the intention of the parties that the Agreement shall
further be deemed to be a covenant running with the land, which shall not be extinguished
by a transfer of the Property or by the transfer of the business that is operating on the
Property. The parties further agree that a copy or counterpart of this Supply Agreement
shall be recorded in the office of the Recorder of Deeds of the County where the property
is located.

Term of Agreement. Retailer and Supplier expressly agree that the Initial Term
of the Supply Agreement shall be for a period which commences on the date in which
Retailer takes possession of the Premises, pursuant to the Lease, and terminates in
conjunction with the initial term of the lease on October 31, 2017. If Tenant exercises the
Lease Option to Extend, the Supply Agreement will terminate on October 17, 2020.

Right to Assign. Supplier shall have the right at any time to assign the Supply
Agreement to a new Supplier at its sole discretion.

Shortfalls. Retailer agrees to reimburse Supplier for the cost of any shortfall that
Supplier incurs with respect to any oil company minimum gallonage requirements with
respect to the subject property or any shortfalls from rebates due to early delivery.

Credit Cards. The Retailer shall have the option of accepting credit cards for retail

gasoline sales. If a nationally branded gasoline product is being advertised and sold from the premises,
and if the major oil company whose brand is being used requires that its credit cards be accepted, then

Page 3 of 12 4
age 90 Lee / lef
Cas29e Ta hewrSBIsadanrmen4s: 1 Fikesilaa/Oalen RageRe of AEP agguysiz (52

the Retailer shall accept such credit cards and shall comply with all credit card regulations of the oil
company. All fees, discounts or charges including charge-backs associated with the use of the credit
card will be at the sole expense of the Retailer. Retailer shall have the right to utilize their own credit
card processor as long as it continues to accept the credit cards of the oil company whose brand is being
used. If Retailer sells unbranded fuel, credit card proceeds must come directly to Supplier.

3. Meter Readings and Inventory Control. Supplier reserves the right, at their option, to
have a representative audit the meter readings at the beginning of any given month to verify purchases
against sales. Inventory control is required on all underground storage tanks. Retailer agrees to take
stick readings and pump readings on every day of each month and mail the inventory control forms and
tank data sheets to State Oil Company, 31366 North Highway 45, Libertyville, Illinois 60048, on or
before the 5" day of the following month.

4. Sales Tax Affidavit. Retailer agrees to sign the Sales Tax Affidavit attached hereto and
made a part hereof.

D Use of Premises. The Retailer shall continuously and uninterruptedly during the
term of this Agreement conduct its customary business activity therein during all normal business days
and during the Retailer’s customary hours, unless prevented from doing so by strike, fire, casualty or
other causes beyond the Retailer’s control and except during reasonable periods for repairing, cleaning
and decorating the Premises.

6. Identification of Business. The Supplier shall be responsible for supplying and
Retailer shall maintain all signs and advertising relating to the gasoline brand being dispensed from the
Premises. In the event, the Retailer desires to use another name to identify the convenience grocery
store operation upon the Premises, the name will be mutually agreed upon by both the Supplier and
Retailer. The Supplier reserves the right to change the brands of gasoline at anytime.

7. Indemnity. Retailer agrees that it will save, hold harmless and indemnify Supplier and
the Oil Company, whose logo or signage is being used in connection with the sale of petroleum
products, from and against all liability or loss, including any cost of litigation or attorneys fees, which
either the Supplier or the Refiner may sustain as a result of claims, demands, costs or judgments arising
from the operation of the Business on the Premises, or from any action or inaction taken by any person
at the Business or Premises, or from any condition or claim of condition of the Premises during the term
of the Agreement.

8. Term and Termination of Agreement. The Initial Term of this Agreement shall be
for a period which commences on the date in which Retailer takes possession of the Premises pursuant
to the Lease and terminates in conjunction with the Lease. The parties specifically acknowledge and
agree that the franchise relationship (as defined in the Petroleum Marketing Practices Act, 15 USC
§2801 et seq.) created by this Agreement between the Retailer and the Supplier is necessarily contingent
upon the Retailer’s ability to maintain possession of the Premises. In the event that the Retailer’s
possession of the Premises is terminated, for any reason the parties agree that the purpose for which this
Agreement is being entered into (the supply and purchase of gasoline and allied petroleum products to
be sold on the Premises) will be frustrated. The parties further agree that the failure of the Retailer to
maintain possession will constitute a default and an event, which is relevant to the franchise relationship
as a result of which termination of the franchise by Supplier is reasonable within the meaning of Section

Page 4 of 12
Initial D iz AE
Casesct:1 20\c0G1GE Damonarait:43:4-Bilkstk ct DOR172 P aye 04 oft 218 Pages IDAHEIB6

2802 (b)(2)(C) of the Petroleum Marketing Practices Act. Notwithstanding anything to the contrary
contained in this Section 8, the mere fact that Retailer has vacated the premises or otherwise has violated
the terms of this Agreement does not limit the remedies of Supplier under the Petroleum Marketing
Practices Act or pursuant to state law or under this Agreement. Failure on the part of Retailer, its
successors and assigns to comply fully with the branding requirements of the Oil Company shall be
grounds for termination of this Agreement.

9, Default.

(A) Relationship to Lease. As stated on Page 1, Landlord, which has the same principal
parties as Supplier, entered into a Lease with Tenant, which has the same principal party
as Retailer. The Supply Agreement is material to the Lease. A default under the Supply
Agreement constitutes a default under the Lease. In turn, a default under the Lease
constitutes a default under the Supply Agreement.

(B) Other Agreements. Supplier and Retailer may have agreements related to other
locations that are owned or otherwise controlled by Retailer. Any default under any such
other agreement shall be considered a default under this Supply Agreement.

10. Supplier’s Remedies. In the event of a breach by Retailer of any of its material covenants
or obligations contained herein, not cured within five (5) days after notice, or default by Tenant under
the terms of the Lease, the parties agree that the Supplier, in addition to any other remedy available to it
at law or equity, shall be entitled to terminate the Agreement and receive damages in a sum to be
calculated by taking the average monthly gallons purchased over the most recent 24 months and
multiplying it $0.0300 and then multiplying by the number of months remaining on the then current
term (Initial Term or Renewal Term) of the Supply Agreement. Supplier will be entitled to recover from
Retailer reasonable attorneys’ fees and other legal costs Supplier incurs in order to secure or protect the
rights inuring to Supplier under this Agreement, or to enforce the terms of this Agreement.

11. Time of Performance. The time of performance of all of the covenants and conditions of
this Agreement is of the essence.

12. NotaJoint Venture. Nothing herein shall be construed so as to constitute a joint venture
or partnership between Supplier and Retailer.

13. Lawof Illinois toGovern, The laws of the State of Illinois shall govern the validity,
performance and enforcement of this Agreement.

14. Captions for Convenience Only. The captions of the several articles and sections
contained herein are for convenience only and do not define, limit, describe or construe the contents of
such articles or sections.

15. Amendments to be in Writing. No amendment, modification or supplement to this
Agreement shall be effective unless in writing, executed and delivered by Supplier and Retailer.

16. Severability. If any provision of this Agreement is held to be invalid, such invalid

provision shall be deemed to be severable from and shall not affect the validity of the remainder of this
Agreement.

Page 5 of 12 ny f-__2A

 
CaSesd:17206ve0 C1 B52P ddorneme it 4314-Bileitle d:2008/172P ayey@5cos (218 Pagel #1767

17. | Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of the parties hereto and their successors and permitted
assigns.

18. Joint Obligation. The obligations hereunder imposed shall be joint and several.

19.  Inabilityto Perform. This Agreement and the obligations of the Retailer hereunder
shall not be affected or impaired because the Supplier is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of strike, labor troubles, acts of
God, or any other cause beyond the reasonable control of the Supplier.

20. Cumulative Remedies. No remedy or election hereunder shall be deemed exclusive
but shall, wherever possible, be cumulative and all other remedies at law or in equity.

21.  Receiptof Notice. Retailer acknowledges receipt of a copy of SUMMARY OF THE
PETROLEUM MARKETING PRACTICES ACT, #3128-01-Federal Register-Vol. 43, No. 169,
attached hereto as Exhibit “SA”, which is made part of Retailer’s Agreement with STATE OIL
COMPANY.

(Remainder of page intentionally left blank.)

Page 6 of 12

wil v (te. bh

 
Casesct:1 20\c0G1GE Damonarait:43:4-Biksth ct DOR12 Pay OG oft 2B Page DHSS

IN WITNESS WHEREOF, the parties hereumig have caused this Petroleum Products Supply
Agreement to be executed, in Libertyville, Illinois, this t &€ day of October, 2014.

RETAILER: GRAYSLAKE STOP & SHOP, LLC

ye

Louay Alani, Manager

 

 

GUARANTORS:
Louay Alani, as an individual Ali Alani, as an individual
SN: SSN:

TENANT: GRAYSLAKE STOP & SHOP, LLC

LAT

By: Louay Alani
Its: Manager

SUPPLIER: STATE OIL COMPANY

Peter Anest, President
STATE OF ILLINOIS )
) SS.
County of Lake )

I, the undersigned, a Notary Public im and for said County, in the State aforesaid, DO HEREBY
CERTIFY that Louay Alani is the Manager of GRAYSLAKE STOP & SHOP, LLC who is
personally known to me to be the same person whose name is subscribed to the foregoing instrument as
President and appeared before me this day in person and acknowledged that he signed, sealed and
delivered the said instrument as his free and voluntary act, for the uses and purposes therein set forth.

Gtven under my hand and notarial seal this tl-day of October 2014.

Kagel | bal t

Notary Public
ELTOOTEDANSS SOSOGESOSSAS
"OPFICIAL SEA

Page 7 off12 KENNETH J. CHALIFO
Notary Public, State of iilinolsy,, 4

My Commission Expires 12/06/14 ¢

PE Ea ESS SSS SOP

   
 
  
      
CaSAS017-20-06 LISEDAaneMeaht 43-14Faddtct2/08/27/Pagagé oft LS Pagel ik AP

STATE OF ILLINOIS )
) ss.
County of Lake )

I, the undersigned, a Notary Public in and for said County, in the State aforesaid, DO HEREBY
CERTIFY that Louay Alani is personally known to me to be the same person whose name is subscribed
to the foregoing instrument as Guarantor and appeared before me this day in person and acknowledged
that he signed, sealed and delivered the said instrument as his free and voluntary act, for the uses and
purposes therein set forth.

Given under my hand and notarial seal this 2 day of October 2014.

  
 
 

“OFFICIAL S Lt
STATE OF ILLINOIS ) KENNETH J. CHAI VF
) ss Notary Public, ,
° My Commission Expires em cetsGoe
County of Lake ) 8 pce x seen OOOSe

I, the undersigned, a Notary Public in and for said County, in the State aforesaid, DO HEREBY
CERTIFY that Ali Alani is personally known to me to be the same person whose name is subscribed to
the foregoing instrument as Guarantor and appeared before me this day in person and acknowledged
that he signed, sealed and delivered the said instrument as his free and voluntary act, for the uses and
purposes therein set forth.

Given under my hand and notarial seal this22— day of October 2014.

Leuisstt-S Kuba) —

Notary Public

    

STATE OF ILLINOIS ) My ce vonitedon jon Expres 12/06/14 ¢
) ss. ResmenetGGSSSOOSSSHOOS
County of Lake )

I, the undersigned, a Notary Public in and for said County, in the State aforesaid, DO HEREBY
CERTIFY that Peter Anest is the President of STATE OIL COMPANY, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument and appeared before me
this day in person and acknowledged that he signed, sealed and delivered the said instrument as his free
and voluntary act, for the uses and purposes therein set forth.

Given under my hand and notarial seal this 2raay of October 2014.

 

 

 

 

 
CaSesd211726yc0603S20 ddocuent Ht 43121 -BilBdled 2008217 Page je800h 213 PagelD #:1770

EXHIBIT A
Revised Summary of Title | of the Petroleum Marketing Practices Act

AGENCY: Department of Energy
ACTION: Notice

SUMMARY: This notice contains a summary of Title | of the
Petroleum Marketing Practices Act, as amended (the Act). The
Petroleum Marketing Practices Act was originally enacted on June 19,
1978, and was amended by the Petroleum Marketing Practices Act
Amendments of 1994, enacted on October 19, 1994. On August 30,
1976, the Department of Energy published in the Federal Register a
summary of the provisions of Title | of the 1978 law, as required by the
Act. The Department is publishing this revised summary to reflect key
changes made‘by the 1994 amendments.

The Act is intended to protect franchised distributors and retailers of
gasoline and diesel motor fuel against arbitrary or discriminatory
termination or nonrenewal of franchises. This summary describes the
reasons for which.a franchise may be terminated or not renewed
under the law, the responsibilities of franchisors, and the remedies
and relief available to franchisees. The Act requiras franchisors to give
franchisees copies of the summary contained in thls notice whenever
notification of termination or non renewal of a franchise is given.

SUPPLEMENTARY INFORMATION:

Title | of the Petroleum Marketing Practices Act, as amended, 15
U.S.C, §§2801-2806, provides for the protection of franchised
distributors and retailers of motor fuel by establishing minimum
Federal standards governing the termination of franchises and the
nonrenewal of franchise relationships by the-franchisor or distributor of
such fuel.

Section 164(d}(1} of the Act required the Secretary of Energy to
publish in the Federal Registera simple and concise summary of the
provisions of Titlé [, including a statement-of the respective _
responsibilities of, and the remedies and relief available to, franchisors
and franchisees under the title. The Department published this
summary in the. Federal Register on August 30, 1978, 43: F.R. 38743
(1978),

In 1994 thé Congress enacted the Petroleum Marketing Practices
Act Amendments to affirm and clarify certain key provisians of the
1978 statute. Among the key issues addressed in‘the 1994.
amendments are: (1).termination or nonrenewal of franchised dealers
by their franchisors for purposes of conversion te “company”
operation; (2):application of state law; (3) the righis and obligations of
franchisors-and franchisees in third-party lease situations;.and (4)
waiver of rights limitations. See H.R. REP. NO. 737, 103rd Cong., 2nd
Sess. 2 (1994), reprinted in 1994 U.S.C.C.A.N. 2780. Congress
intended to: (1) make explicit that upon ranewal-a franchisor may net
Insist on changes to.a franchise agreement where the purpose of such
changes is to prevent renewal in order to convert a franchisee-
operated service station into a company-operated service station; (2)
make clear that where the franchisor has an option to continue the
tease or to purchase the premises but does not wish to do so, the
franchisor must offer to.assign the option to the franchisee; (3) make
clear that no franchisor may require, as a condition of entering or
renewing a franchise agreement, that a franchisee waive any rights
under the Petrofeum Marketing Practices Act, any other Federal law,
or any state law; and (4) reconfinn the limited scope of Federal
preemption under the Act. /d.

Fhe summary which follows reflects key changes to the statute
resulting from the 1994 amendments. The Act requires franchisors to
give copies of this summary statement to their franchisees when
entering into an agreement to terminate the franchise or not to renew
the franchise relationship, and when glving notification of termination
or ronrenewal. This summary does not purport to interpret the Act, as
amended, or to create new legal rights.

In addition to the summary of the provisions of Title 1, a more
deiailed description of the definitions contained in the Act and of the
legal remedies available to franchisees is also included In this notice,
following the summary statement.

Summary of Legal Rights of Motor Fuel Franchisees

This is a summary of the franchise protection provisions of the
Federal Petroleum Marketing Practices Act, as amended in 1994 (the
Act), 15 U.S.C '§§2801-2806. This summary must be given to you, as
a person holding a franchise for the sale, consignment or distribution
of gasoline or diese] motor fuel, in connection with any termination, or
nonrénewal of your franchise by your franchising company (referred to
in this summary. as your supplier).

You should read this summary carefuily, and refer to the Actif
necessary, to: determine. whether a proposed tennination or
nonrenewal of your franchise is lawful, and what legalremedies are
available to you if you think the proposed termination or failure fo
renew is not lawful. In addition, if you think your supplier has faited to
comply with the. Act, you may wish to consult an attorney in order to
enforce your legal rights.

The franchise ‘protection provisions of the-Act apply to a variety of
franchise agreements: The term “franchise” is broadly defined as a
license to use-a motor fuel trademark, which is owned or controlled by
@ refiner and it includes secondary-agreements such as leases of real
property and motor fuel supply agreements which have existed
continuously since May 15, 1973, regardless of a.subsequent
withdrawal of a trademark. Thus, if you-have lostthe use:of'a
trademark previously granted by your-supplier'but have continued to
receive motor fuel:supplies through a-continuation of a:‘supply

, agreement with:your supplier, you are protected. under the Ack

Any issué arising under your franchise which is hot governed by this
Act willbe governed by the law of the State in:which the principal
place. of business of your franchise is located.

Although a State may specify the terms and conditions ‘under which
your franchise may be transferred upon the death of the franchisee, It
may.not require a payment fo you (the franchisee) for the goodwill of a
franchise upon termination or nonrenewal.

The Act is intended to protect you, whether you.are a.distributor or a

* retalter, from-arbitrary or discriminatory termination or nonrenewal of

your franchise agreement. To accomplish this, the.Act first lists the
reasons for which termination or nonrenewal is permitted. Any notice
of termination or nonrenewal.must state the precise reason, as:listed
in the Act, for which the particular termination or nonrenewal is being
made. These reasons are described below under the headings
“Reasons for Termination” and "Reasons for Nonrenewal.”

The Act also-requires. your supplier to.give you a written notice of

‘+ termination. or intention not to renew the franchise within certain time

periods. These requirements are summarized below-under the
heading “Notice Requirements for Termination or Nonrenewal.”

The Act aiso provides certain special requirements with regard to
trial-and interim franchise agreements, which are-described: below
under the heading “Trial and interim Franchises.”

The Act gives you certain legal rights if your supplier terminates or
does not.renew your franchise in a way that is not permitted by the
Act. These legal rights are described below under the heading “Your
Legal Rights.”

The Act contains provisions pertaining to waiver of franchisee rights
and applicable State taw. These provisions are described under the
heading "Waiver of Rights and Applicable State Law.”

This summary is intended as a simple and concise description of
the.general nature of your rights under the Act. For a more detailed
description of these rights, you should read the text of the Petroleum
Marketing Practices Act, as amended in 1994 (15 U.S.C. §§2801-
2806). This. summary does not purport to interpret the Act, as
amended, or to create new legal rights.

Page 9 of 12 SO

initia VZ Ad
Oaaee 11t70670.06135Doounreah##434L Fiddd1AMaiv7 PageO9@b218 PagelD #:1281

[, Reasons for Termination

lf your franchise was entered into on or after June 19, 1978, the Act
bars termination of your franchise for.any reasons other than those
reasons discussed below. If yourfranchise was entered into before
June 19, 1978, there is no statutory restriction on the reasons for
which it may be terminated, If a franchise entered into before June 19,
1978, istenninated, however, the Act requires.the supplier to reinstate
the franchise relationship unless one of the reasons listed under this
heading or one the additional reasons for nonrenewal described below
under the heading “Reasons for Nonrenewal” exists.

A. Non-Compliance with Franchise Agreement

Your supplier may terminate your franchise If you-do not comply
with a reasonable and important requirement of the franchise
relationship. However, termination may not be based on a failure to
comply with a prevision of the franchise thats Illegal or unenforceable
under applicable Federal, State, or local law. In order io terminate for
non-compliance with the franchise agreement, your-supplier must
-have learned of this non-compliance recently. The-Act limits the time
period within which your supplier must-have:learned of your non-
compliance to various periods, the longest of which is 120 days,
before you receive notification of the termination.

8, Lack of Good Faith Gforts
Your supplier may terminate your franchisef you have not made

. good faith efforts to carry out the requirements of the franchise,
- provided you are first notified in-writing that you are not meeting a

requirement of the franchise and-you-are given an opportunity to make
38 good faith effort to-carry out the requirement. This reason can be.
. used by:'your supplier only if you fail to make good faith efforts to carry
oot the. requirements of the franchise within the:perlod which began
_ het more than 180 days before you recaive the notice of termination.

C. Mutual Agreement.to Terminate the Franchise
_Ajanchise:can be terminated by an agreement in writing between
_ You and-your supplier ifthe agreement is entered. inte not more than
. 180-days before the affective date of the termination and you receive
a copy of that agreement, together with this summary statement.of
your rights under the Act. You may cancel the agreement to-terminate
-within 7 days after you. receive a copy of the agreement, by mailing
{by cenified mail) a written statement to thils effect fo your supplier.

- D. Withdrawal From the Market Area /

_ Under certain conditions, the Act pennits your supplier to terminate
your franchise if your supplier is withdrawing from marketing activities
In the entire geographic area ih which you-operate. You should read
the Act fora more detailed description of the conditions under which
market withdrawal terminations are permitted. See.15 U.S.C. §

. 2B02{b)(E).

&. Olher Events Permitting a Termination

if -your-supplier learns within the time-period: specified in the Act
(whtich in no case is more than 120-days priorto the termination
notice) that orie of the following events has occurred, your supplier
may terminate you franchise. agreement:

(1) Fraud or criminat misconduct by you that relates fo the operation
of your marketing premises.

(2) You declare bankrupicy cr a court determines that you are
insolvent.

(3) You have a severe physical or mental disability lasting at least 3
months which makés you unable to provide for the continued proper
operation of the marketing premises.

(4) Expiration of your supplier's underlying lease to the leased
marketing premises, if: {a} your supplier gave you written notice before
the beginning of the term of the franchise of the duration of the

Page 10 of 12

underiying lease and that the underlying teasa might expire and not
be renewed during the term of the franctilse; (b) your franchisor
offered to assign to you, during the 90-day periad after notification of
termination of nonrenéewal was given, any option which the franchisor
held to axtand ihe underlying lease or to purchase the marketing
premises (such an assignment may be conditioned on the franchisor
receiving. from both the landowner and the franchisea an
unconditional release from Ilability for specified events occuring alter
thé assignment); and (c} in a situation in which the franchises
acquires possession of the leased marketing premises effective
immediately after the loss of the right of the franchisor to grant
possession, the franchisor, upon written request of the franchisee,
made a hone fide offer to sell or assign fo the franchisee the
iranchiser's interest in any improvements or equipment located on the
premises, or offered by the franchisee a right of first refusal of any
offer from another person to purchase the franchisor's interest In the
improvements and equipment.

(5) Condemnation or other taking by the goverment, in whole or in
part, of the marketing premises pursuant to the power of eminent
domain. Ifthetermination.is based on a candemnation or other taking,
your supplier'must give you a fair share of any compensation which
he récélves far any loss of business opportunity or good will.

(8) Loss of your supplier's right to grant the use of the trademark
that is the subject of:the franchise, unless the joss was because of
fad faith actions by your supplier relating to trademark abuse,
violation of Federal er State law, or other fauit or negligence.

{7} Destruction (other than by your supplier} of all ora substantial
partof your: marketing premises, If the termination is.based on the
destruction of the marketing premises and if the premises are rebuilt
or replaced ‘by your supplier and operated under a. franchise, your
supplier must give yau a right of first refusal to this new franchise.

(8) ‘Your failure :to.make payments to your supplier of any sums to
which your supplier is legally entitied.

(8) Your-failure to operate the marketing premises for 7 consecutive
days,-or any shorter period of time which, taking inte account facts
and circumstances, amounts to.an unreasonable period of time not to
operate.

(10) Your intentional adulteration, mistabeling or misbranding of
motor fuels ar other trademark violations.

(11) Your failure to comply with Federal, State, or iocal! laws or

regulations of which you have knowledge and that relate to the

operation.of the marketing premises.
(12) Your conviction of any felony involving moral turpitude.
(13)-Any eventthat affects the franchise rélationship and as a result
of which-termination is reasonable,

ll. Reasons for Nonrenewal

lf your suppliar-gives notice that he does not intend to renew any
franchise agreement, the Act requires that the reason for nonrenewal
must be-either one.of the reasons for termination listed immediately
above, or one of ‘the reasons for nonrenewal listed betow.

A. Failure to Agree on Changes or Additions To Franchise

If you and your supplier fall to agree.to changes in the franchise that
your supplier in gocd faith has determined are. required, and your
supplier's insistence on the changes is not forthe purpose of
converting the leased premises toa cormpany operation or atherwise
preventing the renewal of the franchise relationship, your supplier may
decline to renew the franchise.

8. Customer Cormpiaints

If you supplier has received numerous customer complaints relating
to the condition of your marketing premises or to the conduct of any of
your employees, and you have failed to take prompt corrective action
after having been notified of these comptaints, your supplier may
decline to renew the franchise.

 

ni A hA
Ca$ea301 4-20-06 SED Aonement4s-14-Adal k2/08/27/Pagaged 178 Rage PH hoy

C. Unsafe or Unhealthful Operations

if you have failed repeatedly to operate your marketing premises in
a clean, safe and healthful manner after repeated notices from your
supplier, your supplier may decline to renew the franchise.

D. Operation of Franchise.is Uneconomicat

Under certain conditions specified in the Act, your supplier may
decline to renew your franchise if he has determined that renewal of
the franchise is likely to be uneconomical. Your supplier may also
decline to renew your franchise if he has decided to convert your
marketing premises to a use other than for the sale of motor fuel, to
sell the premises, or to materially.alter, add to, or replace the
premises.

MIL..Notice Requirements for Termination or Nonrenewal

The following is a description of the requirements for the notice which
your supplier must give you before he may terminate your franchise or
decline to renew your franchise relationship. These notice
requirements apply to all franchise terminations, including franchises
entered into-before June 19, 1978 and trial and interim franchises, as
well-as to all nonrenewais of franchise relationships.

A. How Much Notice is Required

In most.cases, your:supplier must give you notice of termination or
nonrenewal atleast 90 days before the termination or nonrenewal
takes. effect.

dn circumstances where it would not be reasonable for your supplier
to give you 90 days notice, he must give you notice as soon as he can
‘do $0, In addition, ifthe franchise invelves leased marketing premises,
your supplier may not establish a new franchise relationship involving
the samé premises until 30 days: after notice was given to you or the
date. the termination or: nonrenewal takes effect, whichever is later. If
the-franchise agreement permits, your supplier my repossess the
premises and, in reasonable circumstances, operate them through his
employees or-agents.

lf the termination or nonrenewal is:based upon a-determination to.
withdraw from the marketing of motor fuel inthe area, your supplier .
must give-you notice at least 180 days before the termination or
nonrenewal takes effect

8. Manner. and Contents of Natice :

Fo be. valid, the notice: must bein writing and -must be sent by
certified mail or personally delivered to you. it must contain: (1) A
Statement of-your supplier's intention te terminate the franchise or not
fo renew the franchise relationship, together with his reasons for this
action, (2) The date the termination or nonrenewal takes effect; and
(3) A copy of this summary.

fV. Trial Franchises and Interim Franchises

The following-is a description of the special requirernents that apply to
irlal-and Interim franchises.

A. Trial Franchises

A trial franchise is a-franchise, entered into on or after June 19,
1978, in which the franchisee has not previausly been a party to a
franchise with the franchisor-and whichhas an initial term of 1 year or
less. A trai franchise must be in writing and must make certain
disclosures, including that itis a trial franchise, and that the franchisor
has the right not to renew the franchise relationship at the and of the
initial term by giving the franchisee proper notice.

The unexpired portion of a transferred franchise (other than as a
trial franchise, as described above) does nat qualify as a trial
franchise.

Page 11 of 12

In exercising his right not to renew a trial franchise.at the end of its
initial term, your supplier must comply with the notice requirements
described above under the heading "Notice Requirements for
Termination or Nonrenewal."

B. interim Franchises

An interim franchise Is a franchise, entered into on.or after June 19,
1978, the duration of which, when combined with the terms of all prior
interim franchises between the franchisor and the franchisee, does
not exceed three years, and which begins immediately after the
expiration of a prior franchise involving the same marketing premises
which was not renewed, based on.a lawlul determination by the
franchisor to withdraw from marketing activities in the geographic area
in which the franchisee operates.

An interim franchise must be in writiig and must make certain
disclosures, including that it is an interim franchise and that the
franchisor has the right not to renew the franchise at the end of the
term based upon a lawful determination to withdraw from marketing
activities in the geographic area in which the franchisee operates.

In-exercising his right not to renew a franchise relationship under an.
interim franchise at the end of its term, your supplier must.comply with
the notice requirements described above under the heading "Notice
Requirements for Termination or Nonrenewal.”

V. Your Legal Rights

Under the enforcement provisions of the Act, you have the right to
sue your supplier if he fails to.comply-with the requirements, of the Act.
The courts are authorized to grant whatever equitable relief is
necessary to remedy the effects of your supplier's failure to. comply
with the requirements of the Act, including declaratory judgment,
mandatory or prohibitive injunctive relief, and interim equitable relief.
Actual damages, exemplary (punitive) damages under certain
circumstances, and reasonable attorney and’expert witness fees are
also authorized. For a move detailed description of these legal
remedies you should read the text of the Act. 15 U.S.C. §§2801-2806,

VI. Waiver of Rights and Applicable State'Law

Your supplier may not. réquire, as a condition of entering into.or
renewing the franchise relationship, that you relinquish or waive any
right that you have under this.or any other Federal law or applicable
State law: In addition; no provision in a franchise agreemént would be
vatid: or enforceable if-the provision specifies thatthe franchise would
be governed by the jaw of any State other than the one in which the
principal piace of business for the franchise is located.

Further Discussion of Title | - Definitions and Legal Remediés

[. Definitions

Section 101 of the Petroleum Marketing Practices Act sets forth
definitions of the key terms used throughout the franchise protection
provisions ofthe Act. The definitions fram. the Act which are listed
below are of those terms which are most essential for purposes of the
summary statement. (You should consult section 101 of the Act for
additional-definitions not included here.)

A. Franchise

A franchise" is any contract between a refiner and a distributor,
between a refiner and a retailer, between a distributor and another
distributor, or between a distributor and a retailer, under which a
refiner or distributor (as the case may be) authorizes or pennits a
retailer or distributor to use, in connection with the sale, consignment,
or distribution of motor ftiel, a trademark which is owned or controlled
by such refiner.or by a refiner which supplies motor fuel to the
distributor which authorizes or permits such use.
 

CaS@SE1729-C62ISEDAanement 43-14FAdatet20B/17/Pageadh1 Db?19 Pagel #4663

The tenn "franchise" includes any contract under which a retailer or
distributor (as the case may be) is authorized or permitted to occupy
leased marketing premises, which premises are to be employed in
connection with the sale, consignment, or distribution of motor fuel
under a trademark which is owned or controlled by such refiner or by.a
refiner which supplies mator fuel to the distributor which authorizes or
permits such occupancy. The term also includes any contract
pertaining to the supply-of motor fuel which is to be sold, consigned or
distributed under a trademark owned or contralied by a refiner, or
under a contract which has. existed continuously since May 15, 1973,
and pursuant to which, on May 15, 1973, motor fuel was sold,
consigned or distributed under a trademark owned -or controlled on
such date by a refiner. The unexpired portion of a transferred
franchise is also included in the definition of the term.

8. Franchise Relationship

The tenn “franchise relationship” refers to the respective motor fuel
Marketing or distribution obligations and responsibilities of a franchisor
and a franchisee which result from the marketing of motor fuel under a
franchise.

C. Franchisee

A “franchisee" is a retailer or distributer who js authorized or
permitted, under a franchise, to use a trademark:in connection with
the sale, consignment, or distribution of motor fuel.

D. Franchisor
A ‘franchisor’ is a refiner or distributor who authorizes or permits,
under a franchise, a retailer or distributor to.use a trademark in
; connection with.the sale, consignment, or distribution of motor fuel,

E. Marketing Premises

"Marketing premises" are the premises which, under a franchise,
are to be employed by the franchisee in connection withthe sale,
consigament, or distribution of motar fuel.

F. Leased Marketing Premises
“Leased marketing premises“ are marketing premises owned,
feased orin any way controlled by a‘franchisor and which the
franchisee is authorized or permitted, under the franchise, to employ
. in connection with the sale, consignment, or distribution of motor fuel.

G. Fail to Renew and Nonrenewal ;

The.terms ‘fail te renew" and “nonrenewal' referto a failure to
teinstate, continue, or.extend a franchise relationship (1) atthe
conclusion of the term, or on the expiration date, stated in the relevant
franchise, (2) at any time, in the case of the relevant-franchise which
does not state a term of duration or.an expiration date, or (3) following
a termination (on or after Juns 19).1978) of the relevant franchise
which was entered into prior to June 19, 1878 and. has not been

‘ renewed after such date.

lt. Legal Remedies Available to Franchisee

The following isa more detailed description of the remedies
available to the franchisee if.a franchise is terminated or not renewed
in 4 way that fails to comply with the Act.

A. Franchisee’s Right to Sue

A franchisee may bring a.civil action in United States District Court
against 4 franchisor who does not comply with the requirements of the
Act. The action must be brought within one year after the date of
termination or nonrenewal or the date the franchisor fails to comply
with the requirements of the law, whichever is later.

Page 12 of 12

8. Equitable Retief

Courts are authorized to grant whatever equitable relief is
necessary to remedy the effects of a violation of the law's
requirements. Courts are directed to grant a preliminary injunction if
the franchisee shows that:there are sufficiently serious questions,
going to the merits of the case, to make them a falr ground for
Iltigation, and jf; on balance, the hardship which the franchisee would
suffer if the preliminary injunction fs not granted-will be greater than
the hardship which the franchisor would suffer if such refief is granted.

Courts are.not required to order continuation or renewal of the
franchise relationship if the action was brought after the expiration of
the period. during which the franchisee was on notice concerning the
franchisor's intention to terminate or-not renew the franchise
agreement.

C. Burden of Proof

In-an action under'the Act, the franchisee has the burden of proving —

that the franchise was terminated or not renewed. The franchisor has
the burden. of proving,.as an affirmative defense, that the termination
or nonrenewal was pemnitted under the Act and, if applicable, that the
franchisor compliéd with certain other requirements relating to
terminations and nonrenewals based on condemnation or destruction
of the marketing premises.

D. Damages

A franchisee who prevails In an action under the Actis entitled to
actual damages and reasonable attomey and expert witness fees. If
the action. was based upon:conduct of the franchisor which was in
willful disregard: of the Act's requirements or the franchisee’s rights
underthe Act, exemplary (punitive) damages may be awarded where
appropriate. The court, and not the jury, will decide whether to award
exemplary damages and, if so, in what amount.

On the other hand, lf the court finds that the franchisee’s action is
frivolous, it may order the franchisee to pay reasonable attorney and
expert witness fees.

£. Franchisor's Defense to Permanent injunctive Relief

Courts may not order a continuation orrenewal of a franchise
relationship # the franchisor shows that the basis of the non-renewal
of the franchise relationship was a determination made in good faith
and in the normal-course of business:

(1) To: convart the leased.marketing premises to a use cther
than the sale or distribution of motor fuel;

(2) To:materially alter, add to, or replace such premises;

(3) To-sell such premises;

{4) To-withdraw-from marketing activities in the geographic
area in which such premises are located; or

(5) That the renewal of the franchise relationship is likely to be
uneconomical-to the franchisor despite any reasonable
changes or-additions to the franchise provisions which may
ba-acceptable to. the franchises.

In making this. defanse, the franchisor:also must show that he has
complied with the notice provisions of the Act.

This defense to permanent injunctive relief, however, does not

_affect:the franchisee’s right to recover actual damages and
reasonable attorney and expert witness fees if the nonrenewal is

otherwise prohibited under the Act.

Issued in Washington, D.C. on June 12, 1996.

Form BJC-(R}-PMPA (10-2001)
